Stephens, J.
This being a suit against tile maker by the transferee of a note, in which the defendant pleaded that the note was given for the purchase-price of a mule, and that the warranties as to soundness and good health had been breached, to the defendant’s damage in the full amount of the note, that the plaintiff was not a holder in due course, but was the true original owner of the note, and there being evidence to authorize the inference that the plaintiff, whether or not he was a partner of the payee of the note, was engaged in the business of selling mules through the payee as his agent to whom the plaintiff furnished the money for tire operation of the business, and that the plaintiff owned an interest in the mule when it was sold to the defendant, and there being also evidence to the effect that the mule was unsound and sick and died soon after the defendant bought it, the evidence authorized the verdict for the defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.